Citation Nr: 1534746	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits for the appellant and minor child (SF) prior to April 22, 2009.  


REPRESENTATION

Appellant is unrepresented.
Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958 and from August 1958 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that determined the appellant, the Veteran's former spouse, was not entitled to an apportionment of his VA compensation benefits.  The appellant perfected an appeal of this determination to the Board.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed in connection with this appeal.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1993, separated in May 2007 and officially divorced on April 2009.  

2.  The appellant was awarded temporary custody of their son (SF) in June 2007 and the Veteran was awarded temporary custody of their son (SF) in August 2007; the Veteran retained custody of SF until his 18th birthday.  

3.  The Veteran paid the appellant child support for the two months that the appellant had legal custody of SF.  

4.  The appellant has not shown that her expenses exceed her income or that the Veteran has withheld money legally owed to the appellant during the time period of their separation from May 2007 until their divorce in April 2009.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits on behalf of the appellant and SF have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims held that the VCAA is not applicable in every case.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 but, rather, in Chapter 53.  Thus, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See also 38 C.F.R. §§ 20.500-20.504 (2014).  It appears that contested claim procedures have been followed in this appeal, and that there is no evidence of allegation that such procedures have not been followed.

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  The effective date of an apportionment based on a dependent's original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e).  

For the purposes of VA dependent benefits, the term "child" includes the child of a veteran who, after reaching the age of 18 years, is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs until completion of education or training or reaching the age of 23 years; or, before reaching the age of 18 years became permanently incapable of self-support.  38 C.F.R. § 3.57.  

In the present case, the appellant originally submitted a claim for apportionment of the Veteran's benefits on behalf of herself and her then minor son in May 2007.  She explained that, although she was still legally married, her husband had deserted her and did not give her any money to pay their joint bills or for the support of their son, who was 16 at that time.  

A February 2008 decision denied the appellant's claim for apportionment of the Veteran's VA disability compensation, finding that the appellant's income sufficiently exceeded her expenses, and there is no evidence that the Veteran was legally expected to pay alimony.  The appellant did not appeal that determination.  

The appellant filed another claim for apportionment of the Veteran's VA compensation in January 2010.  The RO denied the claim in a February 2010 decision on the basis that the appellant had no standing to receive apportionment because she was no longer the legal spouse of the Veteran.  In her Notice of Disagreement, and in subsequent statements in support of her claim, she clearly explains that she is not seeking benefits for the time period following the divorce.  Rather, she explained that the Veteran has never paid her for joint expenses that she incurred alone during the time of their separation between May 2007 and August 2007.  

Regarding the support of SF, the appellant stipulated that the Veteran provided child support for the two months during which she had legal custody of the child, from June to August 2007.  See January 2008 memorandum from the appellant.  Also, court documents from the state show that temporary custody of SF was transferred from the appellant to the Veteran in August 2007, and the Veteran retained custody of SF until her was no longer minor child.  Also of record is, what appears to be, part of the separation agreement between the appellant and the Veteran.  This document shows that the Veteran is ordered to pay child support to the appellant, but only if the child resides in the home of the parent seeking or receiving child support, until the child reaches the age of nineteen or graduates from high school, whichever occur first.  

In this case, the record shows that the Veteran paid the appellant child support during the two-month period during which she had legal custody of SF.  After that time, the Veteran had custody of SF and as such, the Veteran was no longer obligated to pay child support to the appellant on behalf of SF.  

The appellant argues, however, that while the Veteran was being paid VA disability compensation during the period of marital separation from May 2007 to April 2009, he was being paid additional money for his dependent wife and son.  It is these funds to which the appellant feels entitled.  She argues, for example, that the marital home was in serious disrepair, but the Veteran left that home and spent their money on a new home instead of helping her pay for repairs to the marital home.  She sincerely believes that if the Veteran was being paid additional compensation for his spouse and child, that she is entitled to that money.  

As explained the Statement of the Case, the appellant has not provided any additional evidence to warrant a change in the previous denial of apportionment.  As noted above, the court documents show that the Veteran was responsible for paying the appellant child support, but only from June 2007 to August 2007, which he accomplished.  None of the other court documents show that the Veteran was responsible for alimony or other legal payments to the appellant.  

The record contains copies of bills for various joint accounts, but nothing in the record was provided to show that the Veteran was legally bound to pay the appellant and was not doing so.  Moreover, the Veteran reported in a December 2007 statement that the appellant withdrew over $13, 000 in cash out of their joint bank account in in January and February 2007 without his knowledge.  Thus, the appellant took at least a portion of the Veteran's VA disability compensation just prior to the separation anyway.  Likewise, there is no legal agreement of record to show that the Veteran has any responsibility for the appellant such as alimony or other means of spousal support for the period of their separation.  

In light of the foregoing, the appellant is not entitled to a general apportionment of the Veteran's VA compensation.  

With regard to whether the circumstances warrant a special apportionment of the Veteran's VA compensation benefits, the appellant must identify hardship so as to warrant such a special apportionment.  However, while the Board is sympathetic to the appellant's assertions that the Veteran abandoned her with bills to pay, her financial picture is not so severe as to equate to hardship.  

The appellant has not provided evidence to show that her financial situation has changed since the February 2008 accounting which shows that the appellant's income exceeds her expenses.  As such, hardship is not shown.  

In summary, the appellant has not met the burden of showing hardship, or that the Veteran had a legal obligation to pay alimony or other spousal support during the period of separation from May 2007 to April 2009.  Regarding SF, the record shows that the Veteran adequately discharged his child support duties during the obligation period from June 2007 to August 2007, as noted above.  

Following the divorce, there is no legal entitlement to apportionment under the law.  

To some extent, the appellant appears to be raising an argument couched in equity.  Regardless of whether the Veteran received and spent "extra" disability compensation during the separation period to which he may not have been entitled, that is a separate issue.  The apportionment law and regulations do not indicate that any potential overpayment to the Veteran can be apportioned to the spouse simply because the Veteran would not have received such funds if he were not married to the spouse.  There has to be shown a legal obligation that the Veteran is not discharging his duties to the spouse.  In this case, that is lacking.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In sum, a basis for awarding an apportionment of the Veteran's compensation benefits under either 38 C.F.R. §§ 3.450 and 3.451 has not been demonstrated.  Thus, the appellant's claim is denied.

ORDER

Apportionment of the Veteran's compensation benefits to the appellant or on behalf of SF, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


